PER CURIAM.
Prohibition does not lie. English v. McCrary, 348 So.2d 293 (Fla.1977). We consider the petition as one for certiorari relief, 9.040(c) Fla.R.App.P. and deny the petition for failure to demonstrate the lack of an adequate remedy by appeal. United States Fidelity & Guaranty Co. v. Graham, 404 So.2d 863 (Fla. 4th DCA 1981), petition for review denied, 419 So.2d 1195, 1201 (Fla.1982). Nor is an order appointing a receiver appealable pursuant to Rule 9.130(a)(3).
PETITION DENIED.
HERSEY, DELL and WALDEN, JJ., concur.